Petition
for Writ of Mandamus Denied and Memorandum Opinion filed November 3, 2009.
In
The
Fourteenth
Court of Appeals

NO. 14-09-00884-CV

 
In Re Gordon Allen Stamper,
Relator

 

ORIGINAL
PROCEEDING

WRIT OF MANDAMUS

MEMORANDUM
 OPINION
On October 19, 2009, relator, Gordon Allen Stamper,
filed a petition for writ of mandamus in this Court.  See Tex. Gov’t
Code Ann. §22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the
petition, relator complains of the September 10, 2009 order signed by the
Honorable Olen Underwood, presiding judge of the Second Administrative Judicial
Region of Texas, denying relator’s motion to recuse the Honorable Sharon
McCally, presiding judge of the 334th District Court of Harris County, in the
underlying suit.  Relator requests that an order be entered recusing Judge
McCally from the underlying suit.  
Relator has not established his entitlement to the
extraordinary relief of a writ of mandamus.  Accordingly, we deny relator’s
petition for writ of mandamus.
                                                                                    PER
CURIAM
 
 
 
Panel consists of Chief Justice Hedges and Justices Seymore
and Sullivan.